 
 
 
Exhibit 10.1


 
 
 
ASSET PURCHASE AGREEMENT


Party A: Taizhou Taide Valve Co. Ltd.
Party B: Taizhou Wote Valve Co., Ltd.


Whereas Party B does not have an established market for its products and is
about to cease operation, upon friendly consultation, Party B agrees to sell all
of its tangible assets (in-kind assets) to Party A and coordinate with Party A
for production and sales service, the parties hereby reach the following
agreement:


1.  
The parties have hired an evaluation agency to evaluate Party B’s current assets
(net value).

2.  
Based on the evaluation, Party A agrees to purchase Party B for a cash
consideration of $3 million.

3.  
Party B is responsible for its own credits, debts and liabilities.

4.  
Party B shall unconditionally coordinate with Party A in connection with
production, operation and employee placement.

5.  
Party B shall unconditionally transfer all of its customers to Party A. Party B
shall not engage in valve manufacturing for five years.

6.  
Party B shall unconditionally coordinate with Party A to transfer its assets.
Party A shall bear all related expenses.



This agreement is made in two counterparts with Party A and Party B each holding
one copy.  Each counterpart has equal legal effect.
 
 
Party A: Taizhou Taide Valve Co., Ltd.
/s/ legal representative
February 15, 2009
Party B: Taizhou Wote Valve Co., Ltd.
/s/ legal representative
February 15, 2009


 